            Case 1:18-cv-01127-AWI-BAM Document 9 Filed 06/11/19 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA




                                                            JUDGMENT IN A CIVIL CASE

JOSE M. CRUZ,

                                                          CASE NO: 1:18−CV−01127−AWI−BAM
                     v.

ONLINE INFORMATION SERVICES, INC.,




XX −− Decision by the Court. This action came to trial or hearing before the Court. The issues
    have been tried or heard and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED

         THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
         COURT'S ORDER FILED ON 6/11/2019




                                                      Marianne Matherly
                                                      Clerk of Court


    ENTERED: June 11, 2019


                                      by: /s/ A. Jessen
                                                           Deputy Clerk
